UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4156



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE AMADOR OCHOA-PUGA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-00-5)


Submitted:   September 17, 2004           Decided:   October 27, 2004


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric J. Foster, LAW OFFICE OF RICK FOSTER, Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Richard L. Edwards, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jose Amador Ochoa-Puga pled guilty to conspiracy to

distribute and possess with intent to distribute methamphetamine,

in violation of 21 U.S.C. § 846 (2000), and the district court

sentenced him to a 180-month term of imprisonment.         Ochoa-Puga

appeals his conviction on the ground that he did not understand the

consequences of his guilty plea and thus his plea was unknowing and

involuntary.     The Government contends that Ochoa-Puga validly

waived the right to appeal his conviction in the plea agreement.

We agree with the Government and dismiss the appeal.

          A defendant may waive the right to appeal if that waiver

is knowing and intelligent.    United States v. Brown, 232 F.3d 399,

402-03 (4th Cir. 2000); United States v. Broughton-Jones, 71 F.3d

1143, 1146 (4th Cir. 1995). Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during the Fed. R. Crim. P. 11 colloquy, the waiver is both valid

and enforceable.    United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991); United States v. Wiggins, 905 F.2d 51, 53-54 (4th

Cir. 1990).    We review de novo the question of whether a defendant

validly waived his right to appeal.      United States v. General, 278

F.3d 389, 399 (4th Cir. 2002).

          Our review of the plea agreement and the Rule 11 hearing

leads us to conclude that Ochoa-Puga knowingly and voluntarily pled

guilty pursuant to the written plea agreement, including the waiver


                                 - 2 -
of his right to appeal.   Accordingly, we dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED




                              - 3 -